Citation Nr: 1618987	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-14 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's request to reopen his claim of entitlement to service connection for PTSD.  

In a March 2010 submission, the Veteran requested a hearing at the Indianapolis RO before a Decision Review Officer.  However, as set forth in the Board's October 2013 decision, the Veteran failed to appear for the hearing, and his request is therefore considered withdrawn.  See 38 C.F.R. § 20.702(d) (2015).  

This matter was previously before the Board in October 2013, when it reopened the Veteran's claim of entitlement to service connection for PTSD and remanded the claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  Before a decision can be reached on his claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

A review of the record indicates that there may be outstanding VA treatment records that are pertinent to the Veteran's claim.  The February 2013 Supplemental Statement of the Case provides that the RO considered treatment records from the Indianapolis VA Medical Center (VAMC) for the period dating from June 2007 to February 2013.  In addition, the November 2013 VA PTSD examination report includes excerpts from treatment records from the Roudebush VAMC in Indianapolis that are dated between December 1991 to November 2013.  However, the Veteran's claims file only appears to include treatment records from the Indianapolis VAMC dating from June 2007 to June 2008, and from February 2012 to February 2013.  Additionally, in a May 2010 statement, the Veteran indicated that he received treatment at the VAMC in Johnson City, Tennessee, though he did not indicate the dates of treatment.  Although the Veteran's claims file includes treatment records from the Mountain Home VAMC dating from July 1997 to January 1998, it appears that these treatment records may not be complete, particularly in light of an April 1998 admission report indicating that the Veteran was admitted to the Mountain Home VAMC in March 1998 with an admitting diagnosis of PTSD.  Finally, while Veteran's claims file includes a March 2013 report of hospitalization from the Northern Indiana VAMC with an admitting diagnosis of "suicidal," his claims file does not include treatment records from the Northern Indiana VAMC.  Thus, on remand, any outstanding VA treatment records must be obtained and associated with the Veteran's claims file, to include those from the Indianapolis, Mountain Home, and Northern Indiana VAMCs.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 612 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

A May 2010 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (release form), suggests that there might also be outstanding private treatment records that are relevant to the Veteran's claim.  Although the first provider on the release form, Dr. Stark, appears to be associated with the Roudebush VAMC in Indianapolis, the Veteran identified two other providers who appear to be private physicians.  According to the release form, the Veteran received counseling from a provider identified as Dr. Rosich at Aspire MHC and medication from a physician identified as Dr. Leer.  There is no indication that the RO attempted to obtain these records.  Assuming these private treatment records exist, they are likely to be relevant to the Veteran's claim.  Therefore, a remand is necessary to allow the Veteran to adequately identify any relevant private treatment records and for the VA to make reasonable efforts to obtain them.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, obtain any outstanding records of pertinent medical treatment from VA or private health care providers, to include private providers who have treated him for any psychiatric disorder since separation from service.  

In particular, obtain all outstanding treatment records from the Indianapolis VAMC dated from December 1991 to the present, the Mountain Home VAMC from January 1998 to the present, and the Northern Indiana VAMC.  All archived records should be requested.

Ask the Veteran to submit, or to complete a release for the VA to obtain on his behalf, private treatment records from Dr. Rosich and Dr. Leer.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	After completing the above development to the extent possible, and any other action deemed necessary, re-adjudicate the Veteran's claim.  If any benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


